DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1-24 are pending in this application.
Claims 1, 3, 6, 8, 10, 15 and 17 are amended.
Claims 1-24 are presented for examination. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 January 2022 is being considered by the examiner. 


Response to Amendments
Applicant’s amendments, filed 18 January 2022, with respect to claim 6’s objection has been considered, and has been withdrawn.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Healey et al. (US Publication 2015/0158486 A1) in view of Minster et al. (US Publication 2017/0267256 A1). 
With respect to claim 1, Healey discloses a method, comprising: receiving, via at least one processor, data representing a current location of an autonomous vehicle operating in a current vehicle motion, (Healey: Para. 0033, Fig. 6; GPS receiver configured to receive GPS signal and provide current GPS position of vehicle); estimating, via the at least one processor, an operational capability of the autonomous vehicle based on the data representing the current location of the autonomous vehicle (Healey: Para. 0033, 0055; GPS receiver configured to receive GPS signal and provide current GPS position of vehicle; at this locality, vehicles generally do not stop for pedestrians, when making a right turn at an intersection); receiving, from at least one sensor, sensor data having at least one media type, the sensor data representing real time information associated with a passenger in the autonomous vehicle (Healey: Para. 0033; an electro-magnetic reader in reading the identity of the driving individual or passenger, whose driving preferences are to be applied).
 estimating, in real time by the at least one processor, a reaction of the passenger to the current vehicle motion based on the real time information.
However Minster, in the same field of endeavor, teaches estimating, in real time by the at least one processor, a reaction of the passenger to the current vehicle motion based on the real time information (Minster: Para. 0071-0073, 0076-0077; capturing video data of a passenger's face and/or body and using gesture detection or expression detection to determine the emotional state of the passenger; if the passenger looks scared, the vehicle may be accelerating too quickly). 
It would have been obvious to one of ordinary skill in the art to modify Healey to include the teachings of Minster based on the similar area of invention and the motivation to improve the ability to modify driving style according to passenger preference (Minster: Para. 0071-0073, 0076-0077) is especially important in autonomous vehicles because of the control disconnect between passengers and the autonomous vehicles -- if passengers are not in control of the vehicle, they at least want to behave in a predictable and confidence-inspiring manner.
In the following limitation, Healey teaches performing motion planning to adjust the current vehicle motion based on the data representing the current location of the autonomous vehicle, the estimated reaction of the passenger to the current vehicle motion, and at least one filter generated based on at least one self-aware capability parameter of the autonomous vehicle (Healey: Para. 0055, 0076; at this locality, vehicles generally do not stop for pedestrians, when making a right turn at an intersection; an individual driving preference generator; generate or update is based at .
Healey doesn’t explicitly teach the at least one self- aware capability parameter including intrinsic capability parameters, and the at least one filter configured to exclude routes based on the at least one self-aware capability parameter, the intrinsic capability parameters specifying conditions internal to the autonomous vehicle that limit the operational capability of the autonomous vehicle.
However Minster, in the same field of endeavor, teaches the at least one self- aware capability parameter including intrinsic capability parameters (Minister: Para. 0018; operational data of vehicle including, but are not limited to, speed, acceleration, deceleration; accelerometers, gyroscopes), and the at least one filter configured to exclude routes based on the at least one self-aware capability parameter, the intrinsic capability parameters specifying conditions internal to the autonomous vehicle that limit the operational capability of the autonomous vehicle (Minister: Para. 0012, 0018; driving behavior preferences or instructions may be generated separately from the routing instructions but may nevertheless be used to modify or used, in addition to source and destination information, to generate a route plan and associated routing instructions; driving behavior include acceleration constraints, deceleration constraints, speed constraints, steering constraints).
It would have been obvious to one of ordinary skill in the art to modify Healey to include the teachings of Minster based on the similar area of invention and the motivation to improve the ability to modify driving style according to passenger preference (Minster: Para. 0071-0073, 0076-0077) is especially important in 
With respect to claim 2, Healey further discloses the method of claim 1, wherein the estimating the operational capability of the autonomous vehicle is further based on the at least one self-aware capability parameter of the autonomous vehicle (Healey: Para. 0051, 0055, Fig. 6; illustration 602a depicts the application of a right turn policy for an interaction at locality where pedestrians are accorded no rights; right turn policy specifies certain deceleration pattern Dp, the turn speed Sp, and the acceleration pattern Ap).
With respect to claim 3, Healey further discloses the method of claim 1, wherein the at least one self-aware capability parameter further includes specifying conditions external to the autonomous vehicle that limit the operational capability of the autonomous vehicle (Healey: Para. 0035; “Data 132 may include, but are not limited, traffic volume data, weather data, crime data, law enforcement data, and so forth.” The present specification, Fig. 6D identifies both weather and nearby vehicles as extrinsic capability parameters. The additional data further disclose the claimed extrinsic capabilities.).
With respect to claim 4, Healey further discloses the method of claim 2, wherein the at least one self-aware capability parameter is updated to reflect a scenario that is currently associated with the autonomous vehicle (Healey: Para. 0029, 0051, 0055, Fig. 1; issuing commands to various components of vehicle, based at least in part on real time data from local sensors; various components may include fuel injector, steering, 
With respect to claim 5, Healey further discloses the method of claim 1, wherein the estimating the reaction of the passenger includes: extracting at least one of a visual feature or an acoustic feature associated with the passenger (Healey: Para. 0033; an electro-magnetic reader in reading the identity of the driving individual or passenger, whose driving preferences are to be applied).
With respect to claim 6, Healey further discloses the method of claim 1, wherein estimating the reaction of the passenger is further based on at least one of an express statement of the passenger or an estimated emotional state of the passenger (Healey: Para. 0024, 0072-0073; capturing video data of a passenger's face and/or body and using gesture detection or expression detection to determine the emotional state of the passenger; if the passenger looks scared, the vehicle may be accelerating too quickly). 
With respect to claim 7, Healey further discloses the method of claim 1, wherein the performing the motion planning is further based on preference data associated with the passenger (Healey: Para. 0024, 0033; individual driving preference generator may be configured to receive a variety of data of individual driving or being driver experiences from a variety of sources; an electro-magnetic reader in reading the identity of the driving individual or passenger, whose driving preferences are to be applied).
Claims 8-14 are rejected for corresponding reasons as claims 1-7.
Claims 15-21 are rejected for corresponding reasons as claims 1 -7.
With respect to claim 22, Healey does not explicitly disclose the limitation.
the method of claim 1, wherein the real time information associated with the passenger includes a visual feature of the passenger and an acoustic feature of the passenger (Minster, paragraphs 007-0073, capturing video data of a passenger's face and/or body and using gesture detection or expression detection to determine the emotional state of the passenger; taking audio data of the passenger).
It would have been obvious to one of ordinary skill in the art to modify Healey to include the teachings of Minster based on the similar area of invention and the motivation to improve the ability to modify driving style according to passenger preference (Minster: Para. 0071-0073, 0076-0077) is especially important in autonomous vehicles because of the control disconnect between passengers and the autonomous vehicles -- if passengers are not in control of the vehicle, they at least want to behave in a predictable and confidence-inspiring manner.
With respect to claim 23, Healey further discloses the method of claim 1, wherein the motion planning is further based on a vehicle control model that is trained based on recorded human driving data (Healey: Para. 0024, 0033; individual driving preference generator may be configured to receive a variety of data of individual driving or being driver experiences from a variety of sources; an electro-magnetic reader in reading the identity of the driving individual or passenger, whose driving preferences are to be applied).
With respect to claim 24, Healey further discloses the method of claim 1, further comprising determining an identity of the passenger based on the sensor data, the motion planning further based on the identity of the passenger (Healey: Para. 0033; an .


Response to Arguments
Applicant’s arguments with respect to the rejection under 35 U.S.C. 103 have been considered, but are not persuasive. 
Applicant argues that claim 1’s “estimating, via the least at one processor, an operational capability of the autonomous” is not taught by Healey or Minster. 
In response to the applicant’s arguments above, claim 1 contains the limitation “estimating, via the least at one processor, an operational capability of the autonomous". The BRI of this limitation is determined to include the use of the current location to determine how the autonomous vehicle will operate. Support is found in the instant specification at (00163) and FIG. 4B. The applicant’s specification includes route control of an autonomous vehicle with a built in GPS (Specification: Para. 00163). Additionally applicant’s figure 4B have real time data vehicle characteristic of position, longitude, latitude, and altitude (Drawings: Fig. 4B). For the purpose of examination, the BRI is determined to include the use of the current location to determine how the autonomous vehicle will operate. Healey includes a GPS receiver configured to receive a GPS signal and provide the current GPS position of the vehicle to the autonomous control system (Healey: Para. 0033). Healey includes a vehicle control where the current vehicle location is used to determine local driving rules such as not stopping for pedestrians while making a right turn at an intersection. The operational capability of the 
Applicant argues that claim 1’s “the at least one self- aware capability parameter including intrinsic capability parameters, and the at least one filter configured to exclude routes based on the at least one self-aware capability parameter, the intrinsic capability parameters specifying conditions internal to the autonomous vehicle that limit the operational capability of the autonomous vehicle” is not taught by Healey or Minster.
In response to the applicant’s arguments above, Minster includes acceleration constraints, deceleration constraints, speed constraints, steering constraints, and suspension settings as driving behavior (Minister: Para. 0018) which are examples of engine control and engine speed (Applicant Drawings: Fig. 6C). Minister’s driving behavior are used to generate a route plan and associated routing instructions (Minister: Para. 0018). The generation of a route based on the driving behavior’s s acceleration constraints, deceleration constraints, speed constraints, steering constraints, and suspension settings excludes possible routes that do not fit the driving behavior of the autonomous vehicle. 
Applicant argues that claim 8’s “perform motion planning to adjust the current vehicle motion based on the data representing the current location of the autonomous vehicle, the estimated reaction of the passenger to the current vehicle motion, and at least one filter generated based on at least one self-aware capability parameter of the autonomous vehicle”  and “the intrinsic capability parameters specifying conditions 
In response to the applicant’s argument above, the examiner addressed this argument through similar claim 1 above. 
Applicant argues that claim 15’s “a passenger motion adapter implemented by the processor and configured to perform motion planning to adjust the current vehicle 12255029275 v1 
Application No.: 15/857,000Docket No.: PLSA-006/01US 344682-2039motion based on the data representing the current location of the autonomous vehicle, the estimated reaction of the passenger to the current vehicle motion, and at least one filter generated based on at least one self-aware capability parameter of the autonomous vehicle” and “the intrinsic capability parameters specifying conditions internal to the autonomous vehicle that limit the operational capability of the autonomous vehicle” are not taught by Healey or Minster.
In response to the applicant’s argument above, the examiner addressed this argument through similar claim 1 above.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Healey’s computerized assist individual adaptation method in view of Minster’s capturing video data of the passenger’s face to detect expressions in order to determine the emotional state of the passenger reads on applicant’s adaptive motion planning method. The rejection is maintained. 
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Larner et al. US publication 2018/0052000 A1 teaches determine a route based on the passenger's comfort.
Wan US publication 2019/0022347 A1 teaches motion sickness mitigation changing the vehicle's performance.
Urmson et al. US patent 8,634,980 B1 teaches driving pattern recognition and safety control.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663			/ADAM D TISSOT/                                                                 Primary Examiner, Art Unit 3663